Van Dusen, P. J.,
— We cannot think of any use to which this money could be put which would fulfill the description “worthy cause or institution” which would not also be properly designated as a public charitable use. In Wilbur’s Estate, 334 Pa. 45, 77, the language was “to such persons, corporations and public charities or whatsoever as they may deem fit” which would permit distribution of the fund to private persons; and so would the language in Beck’s Appeal, 116 Pa. 547, “to such objects, persons or institutions as in his discretion shall be best and proper”.
The exceptions are dismissed and the adjudication is confirmed absolutely.